Per Curiam.
The indictment was upheld in the Supreme Court as charging the offence stated in the one hundred and ninety-first section of the General Election law (2 Comp. Stat., p. 2136), notwithstanding that the words "willfully and designedly” are not in the indictment. The omission of these significant words inclines us to think that the offence charged was that stated generally in the thirty-first section of the Corrupt Practices act. Pamph. L. 1911, p. 343. If this be so, the particular offence charged is the violation of section 62 of the Geran act (Pamph. L. 1911, p. 321) which, by force of section 70 of that act, is to be read in connection with section 15 of the Primary Election law of 1903. Pamph. L., p. 617. There was no error in the result reached in the Supreme Court and in other respects than, the one indicated we concur in the per curiam filed in that court. This result is not affected by the recent decision in State v. Hart.
The judgment of the Supreme Court is affirmed.
*374For affirmance — The Chancellor, Garrison, Swayze, Trenchard, Minturn, Bogert, Vredenburgh, White, Heppenheimer, JJ. 9.
For reversal — Hone.